COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Husqvarna, Inc., Husqvarna Outdoor Products, Inc., Poulan-
                         Texas, Co., and Conn’s, Inc., Relators

Appellate case number:   01-14-00055-CV

Trial court case number: 67207

Trial court:             23rd District Court of Brazoria County

        On January 16, 2014, relators, Husqvarna Consumer Outdoor Products N.A., Inc. and
Conn’s Appliances, Inc., filed a petition for writ of mandamus. The Court requests a response to
the petition for writ of mandamus from real parties in interest, Jimmy Sanders and Charlotte
Laws-Sanders, Individually and a/n/f/ of Trenity Sanders. The response, if any, is due no later
than Friday, January 31, 2014.

       It is so ORDERED.



Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: January 17, 2014